Dismissed and Memorandum Opinion filed September 15, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00475-CR

                    RICHARD OHENDALSKI, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court
                             Austin County, Texas
                      Trial Court Cause No. 14CR-31904

                MEMORANDUM                     OPINION


      Appellant attempts to appeal his conviction for speeding in which the
municipal court assessed a fine of $85. Appellant appealed to the County Court at
Law, which affirmed his conviction. Because we lack jurisdiction, we dismiss the
appeal.

      In his appeal to the county court at law, appellant contended the municipal
court did not have subject-matter jurisdiction, and the trial judge violated
appellant’s due process rights by holding appellant in contempt and refusing to
disqualify himself. The county court at law affirmed the municipal court
conviction.

      Article 4.03 of the Texas Code of Criminal Procedure grants the court of
appeals appellate jurisdiction notwithstanding the amount of the fine in a municipal
appeal if the sole issue is the constitutionality of the statute or ordinance on which
the conviction is based. Appellant has not raised an issue in which he challenges
the constitutionality of the statute or ordinance on which his conviction is based.
Therefore, this court lacks jurisdiction because the monetary fine does not exceed
$100. See Tex. Code Crim. Proc. Ann. art. 4.03 (West 2015); Boyd v. State, 11
S.W.3d 324, 325 (Tex. App.—Houston [14th Dist.] 1999, no pet.).

      Accordingly, the appeal is dismissed for want of jurisdiction.


                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2